Citation Nr: 1618451	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss
and, if so, whether service connection for bilateral hearing loss should be granted.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A rating decision issued in March 1975 denied service connection for bilateral hearing loss.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in March 1975.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final March 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

3.  Bilateral hearing loss had its onset during service.  

4.  Right knee meniscal tear had its onset in service.


CONCLUSIONS OF LAW

1.  The March 1975 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2015).

4.  Right knee meniscal tear was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection for a bilateral hearing loss was denied in a March 1975 rating decision because the RO determined that the Veteran did not have hearing loss at that time.  The March 1975 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since March 1975, new evidence has been added to the claims file which is material to the Veteran's claim for service connection for bilateral hearing loss, including VA examinations in February 2010 and October 2010 showing bilateral hearing loss.

The absence of evidence of a current bilateral hearing loss disability was the element of service connection upon which the prior denial was based.  The VA examinations relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for bilateral hearing loss for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Hearing Loss

The Veteran contends that his current bilateral hearing loss was caused by his constant exposure to noise from firing weapons and explosive devices in service without hearing protection.  In a March 2011 statement, the Veteran contended that he never realized the extent of his hearing loss until his wife complained about being his interpreter several years ago and informed him that she had been doing so since she met him, over 30 years ago.  In his July 2012 VA Form 646, the Veteran's representative contends the Veteran has no memory of receiving an audiogram upon his exit from service and that the audiometric data provided on the exit examination is a falsification at worse or highly suspect at best.

The Veteran's service treatment records and his VA examination in January 1975 did not show a hearing loss disability for VA purposes.  However, the Veteran's February 2010 VA audiological examination showed bilateral sensorineural hearing loss.  The February 2010 VA examiner also determined the Veteran's hearing loss was at least as likely as not related to his military service.  

The RO obtained a new VA examination in October 2010 to include a review of the Veteran's service treatment records.  The October 2010 VA examiner provided a negative nexus opinion.  However, the examiner's rationale based based solely on the service treatment records showing normal hearing during service.  The Board finds the examiner's opinion to be of limited probative value.  Contrary to the examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the Board finds this opinion to be inadequate.  

Based on the Veteran's current diagnosis of bilateral hearing loss, his competent and credible reports of noise exposure in service, and the February 2010 VA examiner's positive nexus opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.

B.  Right Knee

The Veteran contends that his current patellar malalignment is the result of repeated drill and ceremony practice as part of the honor guard and field training exercises.  He contends that his right knee condition has gradually increased in frequency but not severity since the early 1970s.  

The service treatment records show that the Veteran fell on his right knee on February 8, 1974.  At the time, he had good range of motion and a small amount of edema in the inner aspect of his right knee. 

The Veteran was provided an VA examination in August 2010 and the examiner determined the Veteran's knee condition started while he was in service. 

At the November 2010 VA examination, the examiner diagnosed transient patellar malalignment resulting in lock knee of the right knee  The examiner noted the condition of "locking of the knees" was mentioned on the induction physical and there has been no progression of his symptoms.  The Board finds this examination to be inadequate as the opinion is based on inaccurate information.  At the June 1972 entrance examination, the Veteran reported locking of his left knee; there is no mention of his right knee.  

A December 2011 MRI showed an oblique undersurface tear of the medial meniscal body. And a free edge tear of the body of the lateral meniscus.  A January 2012 addendum opinion based upon a review of the record found it less likely than not that the Veteran's right knee pain and meniscus injury was related to his service connected injury.

The Board acknowledges that the January 2012 VA physician's negative nexus opinion.  However, the Board finds the August 2010 VA examiner's opinion to be more probative as his opinion was based on a physical examination of the Veteran; whereas theJanuary 2012 VA opinion was based on a review of the record.  Further, the Board finds the Veteran's account of the onset of his knee symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's competent and credible statements, the positive VA opinion, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right knee meniscal tear is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for right knee meniscal tear is granted.

REMAND


On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his hearing loss and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hearing loss.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.


3.  After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA examination with a new examiner for purposes of determining the current nature, extent and etiology of any current hearing loss.

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current hearing loss disability was incurred in, aggravated by, or otherwise the result of active service.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of bilateral hearing loss in the service treatment records or a normal separation examination is not sufficient rationale for a negative opinion.

In providing answers to the above questions, if the examiner relies on a finding that the Veteran's hearing was within "normal" limits for VA purposes as per 38 C.F.R. § 3.385 at the time of separation from service for providing a negative etiology opinion, the VA examiner must explain the significance of this finding.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 
4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


